Citation Nr: 1822495	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen the application for service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1963 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This case has previously been before the Board on multiple occasions, most recently in January 2017, at which time the claims on appeal were remanded for additional development.  This case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed April 1997 rating decision, the RO denied service connection for a compression fracture of the lumbar spine on the basis that there was no evidence of an in-service injury.

2.  The evidence submitted since the April 1997 decision, to the extent that it is new, is not material.  

3.  The Veteran has PTSD, however there is no verified PTSD stressor; no other acquired psychiatric disorder is related to service.  


CONCLUSIONS OF LAW

1.  The April 1997 decision denying service connection for a lumbar spine disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for a lumbar spine disorder and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for a Lumbar Spine Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

The Veteran was initially denied service connection for a compression fracture of his lumbar spine in April 1997.  The evidence of record at the time consisted of the service treatment records (STRs) and military personnel records (MPRs), and a December 1996 lay statement from the Veteran indicating that he suffered a lumbar spine injury when he was wounded and captured in Cambodia in October 1965.  The RO found that the evidence did not support an in-service injury.  He was notified of the rating decision, but did not appeal or submit any additional evidence within one year.  As such, the April 1997 rating decision became final.  

The evidence received subsequent to the April 2007 rating decision includes medical records indicating that the Veteran has a current diagnosis of chronic back pain, and November 2006 and June 2008 statements from him again describing the in-service incident in which he experienced a lumbar spine injury.  

The medical treatment records submitted are not material.  While they reinforce the Veteran's low back pain, they do not establish that he was diagnosed with a compression fracture of the lumbar spine.  Furthermore, they provide no new evidence that he experienced an injury while in active service.  As the medical treatment records merely confirm the low back pain, the evidence is cumulative of evidence already in the record and does not support reopening.  

Likewise, the Veteran's November 2006 and June 2008 lay statements are not new and material as they restate the account of his alleged in-service incident given in his December 1996 statement.  Accordingly, this evidence is duplicative of evidence previously considered and is, therefore, not new and material as required under the applicable statutory and regulatory provision.  

As none of the evidence discussed above is both new and material, the application to reopen a claim of entitlement to service connection for a lumbar spine disorder is denied.

Service Connection for PTSD

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD specifically requires: (1) a diagnosis of the disorder made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2017).  

The evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether a veteran engaged in combat with the enemy.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as to whether the veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283 (1994).  However, the Board may not rely strictly on combat citations or a veteran's military occupational specialty to determine if he engaged in combat; rather, other supportive evidence may also be accepted.  Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994).  

If combat is affirmatively indicated, the veteran's lay testimony regarding claimed combat-related stressors must be accepted as conclusive to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory" (i.e. credible) and "consistent with the circumstances, conditions, or hardships of such service."  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

If there is no combat experience, or if there is a determination that the veteran engaged in combat but that the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Further, an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Board notes that the Veteran has been diagnosed with PTSD, but not consistently.  Specifically, a September 2012 medical treatment note diagnosed PTSD.  A subsequent February 2014 medical treatment note and screening in July 2017 found that he did not, in fact, meet the criteria for a PTSD diagnosis.  However, a current diagnosis for purposes of service connection requires a finding that he has been diagnosed with PTSD at any time during the appeal period.  Therefore, a current disorder has been shown and the first element of service connection for PTSD has been met.  

The medical evidence has also established a link between current symptoms and an the claimed in-service stressors.  Specifically, a September 2000 psychiatric note found symptoms indicative of PTSD based on the Veteran's report that he was a prisoner of war (POW) for a period of time in 1965.  The clinician opined that the Veteran's history was compatible with the induction of PTSD with multiple chronic stressors resulting in authentic symptomatology.

In a November 2000 psychiatric evaluation, the Veteran reported vivid memories of  his POW experience, frequent nightmares involving military experience, exaggerated startle response, getting easily startled by loud noises or flashes of light, hypervigilance and acting in a hyper-alert manner.  The clinician opined that the Veteran was a fairly reliable informant and diagnosed PTSD that was manifested by recurrent and intrusive recollections of his POW experience, nightmares of incarceration, symptoms of increased arousal including irritability, bursts of anger, hypervigilance, and exaggerated startle response.  In September and October 2012 medical treatment notes, he was diagnosed with PTSD on the basis of his account of events in Vietnam.  Therefore, the third element of service connection for PTSD has been met.

As to the second element of service connection for PTSD - credible supporting evidence that the claimed in-service stressor occurred - the evidence does not support the claim.  Specifically, the Veteran has described two stressors associated with PTSD; however, neither of the stressors are verified.  

First, the Veteran claimed that he engaged in combat with the Khmer Rouge in October 1965 and was briefly taken as a POW, interrogated, and tortured.  He also claimed that he broke his back during this time when he fell.  However, the evidence does not support the conclusion that he engaged in combat either with the enemy or with the Khmer Rouge in Cambodia.  The MPRs reveal that he served aboard the USS Navarro in a "combat zone" (Vietnam) during the period between September and December 1965; however, the reference to serving in or near a "combat zone" is not sufficient to establish that he engaged in combat against the enemy.  VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Administrative remarks in the Veteran's personnel file from the Commanding Officer noted that the USS Navarro was deployed to the Western Pacific and served as a unit of the Seventh Fleet.  The CO noted that the Navarro was assigned a variety of operational tasks as a Naval Support Ship for the port of DaNang and participated in an amphibious assault.  It was noted that the Communications Division merited particular recognition for the consistently outstanding quality of all phases of communications during the deployment.  This notation regarding the Veteran is consistent with the DD-214 which shows that he was a Radio Operator.  Furthermore, the DD-214 does not reveal any awards or decorations indicative of combat.  This evidence does not establish that he engaged in combat with the enemy but rather suggests that he was involved in communications during the relevant time.

Next, the Veteran's account of capture and imprisonment is not verified by the evidence of record.  Specifically, an April 2007 search of the National Archives records on military personnel who died, were missing in action, or were POWs during the Vietnam Conflict failed to produce evidence of his POW status.  Additionally, a January 2008 formal finding found insufficient evidence to establish his POW status. The finding revealed that no evidence was submitted that corroborated his POW status.  Nor does the MPRs suggest that anyone aboard the USS Navarro engaged in combat.  It was identified as a support ship.  

Further, an in-service immunization record reflects that the Veteran had routine immunizations on October 8, 1965 and on October 26, 1965.  While not dispositive, it is not consistent with his statements that he was engaged in combat and held prisoner in October 1965.  Finally, he described a lumbar spine fracture as part of his experience as a POW; however, at the time of separation from service, his spine was clinically normal.  It is not reasonable that he would have had a broken back in October 1965 but the records would show no treatment and no mention of it would be made in the separation examination.  

As to the second stressor, in a June 2008 statement, the Veteran reported that he worked alongside communication technicians and that upon going ashore, a nearby Marine communication technician was decapitated by a handheld rocket.  Similarly, his account of witnessing the death of another servicemember is not sufficiently verified by the evidence of record.  Specifically, a May 2012 formal finding determined that there was insufficient evidence to verify his report and noted that the command history for the Veteran's ship did not document any deaths similar to those he described or any hostile attacks on the ship.  Furthermore, while a North Vietnamese attack is documented in October 1965, it led to no Marine or naval casualties.  

Based on the above, the record does not establish that the Veteran engaged in combat with the enemy.  Multiple clinicians recounted his claimed stressors and found him credible; however, when a veteran has not engaged in combat with the enemy, neither lay opinions nor opinions by mental health professionals based on post-service examinations of the veteran may be used to establish the occurrence of a stressor.  Furthermore, the evidence of record outside of his lay statements does not confirm his claimed stressors.  Therefore, as discussed above, the record is insufficient to verify the claimed stressors. 

For the foregoing reasons, an in-service stressor has not been demonstrated and the second element of service connection for PTSD is not supported by the element.  While the post-service medical records reflect a diagnosis of PTSD, that only satisfies one element of a service connection claim.  Credible supporting evidence of an in-service stressor is still necessary and is lacking here.  Therefore, the diagnosis of PTSD cannot serve as a basis for a grant of service connection and the appeal is denied.  

Finally, the Veteran asserts that there are outstanding prison records that would support the claims.  In the July 2017 remand, the Board afforded the Veteran an opportunity to obtain records that were material to his case.  Following the Board's July 2017 remand, VA sent letters in July and September 2017 advising the Veteran of the need for a signed and date authorization and release; however, he has neither provided the VA with an updated signed and dated authorization and release nor obtained and submitted the records at issue independently.  

The Veteran's representative asserts that there is ambiguity in the July and September 2017 letters as the second letter includes a paragraph about obtaining prison records.  The representative contends that had the Veteran not read the second page of the second letter, it was no surprise that he did not respond.  The Board finds that it is pure speculation to contend that the Veteran did not read the second page of the second letter that requested him sign a release to obtain prison records.  As the letter indicated to the Veteran, two requests had already been made on his behalf to the Department of Corrections but that a signed and dated authorization form was needed before records could be released.  It can only be assumed that he is reading the correspondence that he received regarding his claim.  Further, the letter was copied to the representative who is assisting the Veteran with supporting his claim.  

While VA has a statutory duty to assist in developing evidence pertinent to a claim, a veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, VA has satisfied its duty to assist the Veteran in the development of his claims.  As he was requests but failed to provide the necessary release form, there is no prejudice in adjudicating the claims. 


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a lumbar spine disorder is denied.

Service connection for PTSD is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


